Citation Nr: 0709093	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  98-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of Hodgkin's 
disease, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 12, 1968 to 
December 20, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was most recently before the Board in November 2005 
and was remanded for additional development, including a VA 
examination (conducted in April 2006) that assessed the 
nature and severity of residuals (herpes zoster with herpetic 
neuralgia and recurrent upper respiratory infections) of 
Hodgkin's disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2006 the Board received evidence not previously 
considered by the RO (VA treatment records dated in November 
2004 and July 2006, and a lay statement from the veteran's 
caregiver) that is pertinent to the issue on appeal.

In response to a waiver solicitation request by the Board 
dated in January 2007, the veteran, in a March 2007 response, 
indicated that he wanted to have his case remanded to the AOJ 
so that it could first review this evidence for his claim.  
Given the veteran's request, the case must be remanded to the 
AOJ for initial review and consideration.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) 
(2006).

Accordingly, the case is REMANDED for the following:

The AOJ must readjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R.POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





